209 F.2d 306
PURITAN CHURCH OF AMERICAv.COMMISSIONER OF INTERNAL REVENUE.PURITAN CHURCH BLDG. FUNDv.COMMISSIONER OF INTERNAL REVENUE.
No. 11587.
No. 11588.
United States Court of Appeals District of Columbia Circuit.
Argued October 16, 1953.
Decided November 5, 1953.
Petition for Rehearing in Banc Denied December 11, 1953.

Mr. Roy St. Lewis, Washington, D. C., for petitioners.
Mr. Harry Baum, Sp. Asst. to Atty. Gen., Dept. of Justice, of the bar of the Court of Appeals of New York, pro hac vice, by special leave of Court, Washington, D. C., with whom Mr. Ellis N. Slack, Sp. Asst. to Atty. Gen., Dept. of Justice, Washington, D. C., was on the brief, for respondent.
Mr. Rollin H. Transue, Sp. Atty., Bureau of Internal Revenue, Washington, D. C., also entered an appearance for respondent.
Before EDGERTON, PRETTYMAN and FAHY, Circuit Judges.
PER CURIAM.


1
These are petitions for review of decisions of the Tax Court of the United States, which sustained deficiencies in income taxes proposed against the petitioners, and also sustained proposed penalties. The Puritan Church of America — The Church of America — claimed to be exempt from income taxes as a corporation organized and operated exclusively for religious purposes.1 The liability against the Puritan Church Building Fund was proposed and sustained as a liability of a transferee of property of a taxpayer, that is, the Puritan Church of America.2 The penalties were against the Church and were for failure to file a return3 and for fraud with intent to evade the tax.4 Solution of the controversy depended upon findings of facts. The Tax Court made findings in great detail and rendered a careful opinion. Upon examination of the record we conclude that the findings are supported by ample substantial evidence. We find no error in any other respect.


2
Affirmed.



Notes:


1
 Int.Rev.Code § 101, 26 U.S.C.A. § 101


2
 Id. § 311(a) (1)


3
 Id. § 291


4
 Id. § 293